IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   April 18, 2008
                                No. 07-40491
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

MICHAEL C ANTONELLI

                                            Petitioner-Appellant

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL; R D MILES, Warden

                                            Respondents-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:03-CV-1121


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Michael C. Antonelli, federal prisoner 04053-164, filed a 28 U.S.C. § 2241
petition, asserting that the Bureau of Prisons (BOP) had failed to comply with
the orders of the sentencing court that he be incarcerated in a BOP facility in
Minnesota where he could receive psychological testing and treatment. The
district court dismissed the petition, finding that the claims were not properly
presented under § 2241 and alternatively that Antonelli was not entitled to relief
on the merits of his allegations. On appeal, Antonelli contends that the district

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40491

court should have converted his § 2241 petition into the proper vehicle for
seeking relief.   He also contends that the district court could grant him
injunctive, declaratory, or mandamus relief in habeas and that he was entitled
to relief under the Administrative Procedures Act or the Declaratory Judgment
Act.
       Even if it is assumed that Antonelli’s challenge to his placement within the
BOP was properly presented under § 2241, or alternatively even if it is assumed
that the district court should have converted the § 2241 petition to a more
appropriate procedural vehicle, Antonelli has not established that he is entitled
to relief. A prisoner has no constitutional right to be housed in a particular
facility. See Tighe v. Wall, 100 F.3d 41, 42 (5th Cir. 1996). Although the
sentencing court may recommend a location of imprisonment, such a suggestion
is not binding on the BOP. See 18 U.S.C. § 3621(b)(4)(B); United States v. Voda,
994 F.2d 149, 151-52 (5th Cir. 1993). Therefore, Antonelli was not entitled to
declaratory, injunctive, mandamus, or habeas relief on the merits of his
allegations. The judgment of the district court is thus AFFIRMED.




                                         2